                 Case 5:18-cv-00718-XR Document 25 Filed 10/23/18 Page 1 of 1


AO 120 (Rev. 08/10)

                              Mail Stop 8                                                              REPORT ON THE
TO
          Director of the U.S. Patent and Trademark Office                                     FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                                      ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                           TRADEMARK

                 In Compliance with 35 U.S.C.             §   290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                          Western District of Texas San Antonio                            on the following
      0   Trademarks or                Patents.   (   0   the patent action involves 35 U.S.C.   §   292.):

DOCKET NO.                         I   DATE FILED                           I   U.S. DISTRICT COURT
          5:18cv718                I
                                                  7/12/2018                 I
                                                                                             Western District of Texas - San Antonio
PLAINTIFF                                                                             DEFENDANT

 UBIQUITOUS CONNECTIVITY, LP                                                           CITY OF SAN ANTONIO by and through its
                                                                                       agent, CITY PUBLIC SERVICE BOARD OF
                                                                                       SAN ANTONIO dibla CPS ENERGY

       PATENT OR                            DATE OF PATENT
                                                                                                 HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                          OR TRADEMARK
1



2

3


4

5



                                   In the   aboveentitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                          INCLUDED BY
                                                                  0   Amendment          0 Answer             0 Cross Bill      0   Other Pleading
       PATENT OR                            DATE OF PATENT
                                                                                                 HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                          OR TRADEMARK

1    see attached

2

3


4

5



                      In the   aboveentitled case, the following decision has been rendered or judgement issued:




CLERK                                                                 (BY) DEPUT      CLERK                                      DATE

Jeannette J. Clack                                                                                    4Amy Jackson                       10/23/2018


Copy 1Upon initiation of action, mail this copy to Director Copy 3Upon termination of action, mail this copy to Director
Copy 2Upon filing document adding patent(s), mail this copy to Director Copy 4Case file copy
